DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This office action is in response to the reply filed on 03/31/2021.
In the reply, the applicant elected the invention of Group I, claims 1-3. The election of Group 1 was made without traverse. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “52” of Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 is objected to because of the following informalities:
In claim 1, line 5, “depressed into the guidewire” should read “depressed into the guide wire
In claim 2, line 2, “formed of the same material as” should read “formed of a same material as”
In claim 3, line 2, “on the distal end side” should read “on a distal end side”
In claim 3, lines 2-3, “to the distal end of the guide wire port” should read “to a distal end side of the guide wire port”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a guide wire lumen through which a guide wire is passed” in line 2. As written, this limitation requires the guide wire to be part of the claimed invention. The preamble, however, is only directed to a “medical catheter” not a system or kit comprising both a catheter and a guide wire. It is therefore unclear if claim 1 is intended to be directed to a system or kit which includes a guide wire or if the guide wire is intended to be merely functionally required. For examination purposes, Examiner is interpreting the limitation such that the guide wire of claim 1, line 2 is merely functionally required. Examiner suggests that the limitation be amended as follows: “a guide wire lumen through which a guide wire is configured to be passed.”   
Claims 2-3 are similarly rejected by virtue of their dependency on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grovender et al. (US 2012/0296367).

    PNG
    media_image1.png
    486
    1035
    media_image1.png
    Greyscale

Regarding claim 1, Grovender et al. discloses a medical catheter (“catheter 10” of Fig. 11) comprising: a sheath (“catheter shaft 12” of Fig. 11) having a guide wire lumen (“guidewire lumen 32” of Fig. 11) through which a guide wire is passed (see [0025], lines 7-17) and a guide wire port (“guidewire port 28” of Fig. 11) formed in an outer peripheral surface (see Examiner’s annotated Fig. 11 above 
The claimed phase “a reinforcing portion that is a portion of the sheath softened or melted to be deformed by heating” is being treated as a product-by-process limitation. As set forth in MPEP 2113, the patentability of a product does not depend on its method of production. Since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited, even though Grovender is silent as to the process used to form the reinforcing portion, it 

    PNG
    media_image2.png
    575
    993
    media_image2.png
    Greyscale

Regarding claim 2, Grovender et al. discloses the medical catheter of claim 1 and further discloses wherein the reinforcing portion (see Examiner’s Fig. 11 above) is formed of the same material as the sheath (12, see Examiner’s annotated Fig. 11 above illustrating how reinforcing portion comprises a continuous extension of the sheath and is therefore formed of the same material). 
Regarding claim 3, Grovender et al. discloses the medical catheter of claim 1 and further discloses wherein a rising position (see Examiner’s zoomed Fig. 11 above) of the sloped portion (see Examiner’s Fig. 11 above) is positioned on the distal end side with respect to the distal end (see Examiner’s zoomed Fig. 11 above) of the guide wire port (28, see Examiner’s zoomed Fig. 11 above illustrating how rising position is positioned on the distal end side with the respect to the distal end of the guide wire port). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                           

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783